Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant has submitted a terminal disclaimer. The double patenting rejection has been overcome.
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive. Regarding claims 31, 38, 45, and 51, Applicant argues that “Bonutti thus certainly fails to disclose a fastener consisting of biocompatible polymeric fibers as required by Claims 31 and 38. Furthermore, Bonutti also fails to disclose a fastener having a flexible hollow deformable portion in the referenced paragraph [0106] in the final paragraph of page 4 of the Office action, or anywhere else through the disclosure of Bonutti.” 
Examiner respectfully disagrees. Examiner directs attention to [0061] of Bonutti which reads “Alternatively, the anchor 30 could be formed of a polymeric material such as cellulose, petroylglutamic acid, collagen, or polylactide.” Polyactide (PLA) is a material that consists of biocompatible polymeric fibers. See attached NPL “Polylactic Acid Fibers.” Further the polymeric materials described in [0061] that form anchor 30, including polyactide, are flexible and deformable, allowing anchor 30 to comprise a flexible hollow (through passage 28) deformable portion. 
Regarding claims 36, 43, and 50, Applicant argues that “Bonutti does not disclose in paragraph [0106] nor throughout the remainder of the disclosure that the fastener (anchoring device) is knotless.” Examiner respectfully disagrees. Fastener 30a, seen in Fig. 6, described in [0106] is a solid body anchor that does not contain any knots. 
Regarding claim 45, Applicant argues that “Stevenson discloses an implant including a radiofrequency identification tag and having a hole for placing a suture. However, Stevenson does not . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 45 now recites “an electronic medical implant Including a microchip;” The present specification contains no disclosure of a microchip. [0117] discloses a computer chip and [0145] discloses RFID chips. There is no description of a microchip that differentiates from a computer chip or RFID chip.




Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-46 and 49-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2001/0002440 to Bonutti in view of U.S. Patent Pub. No. 2006/0212096 to Stevenson.
As to Claims 31, 38, 45, and 51, Bonutti discloses a system (Fig. 6). The system comprises a fastener (30a) having at least a flexible hollow (through passage 28) deformable portion (deformable materials described in [0061, 0106]) consisting of a plurality of biocompatible polymeric fibers (polyactide described in [0061]), and at least one flexible elongate fastening member (suture 32a) including at least one limb (62a, 64a) configured to extend from the fastener (Fig. 6, [0109]). The fastener (30a) is configured to deform from a first configuration to a second configuration to secure the fastener in a first body tissue when the at least one limb (62a, 64a) of the flexible elongate member is 
As to Claims 32, 39, and 46, Bonutti discloses a system wherein the first body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113], and wherein the second body tissue comprises one of a bone, muscle, cartilage, ligament, tendon, skin, nerve, vessel, and organ [0113].
As to Claims 33 and 40, Bonutti discloses a system wherein the fastener (30a) is configured to deform from a first configuration to a second configuration to secure the fastener when the at least one limb of the flexible elongate fastening member is tensioned relative to the body tissue [0111, 0113, 0117].
As to Claims 34 and 41, Bonutti discloses a system wherein the flexible elongate fastening member (32a) is configured to slide through the fastener (30a) under tension when the fastener is in the first configuration and the second configuration [0111]. 
As to Claim 42, Bonutti discloses a system wherein the suture is configured to secure an implant to the body tissue [0117].
As to Claim 35, Bonutti discloses a system further comprising a second fastener (42b) configured to connect to the at least one limb of the flexible elongate fastening member and secure the flexible elongate fastening member (Fig. 10, [0126]). 
As to Claims 36, 43, and 50, Bonutti discloses a system wherein the fastener (30a) is knotless [0106]. 
As to Claim 37, Bonutti discloses a system further comprising a graft [0061] configured to be secured to at least one of the first body tissue and the second body tissue [0061].  
As to Claims 31-46 and 49-53, Bonutti discloses the claimed invention except for wherein implant comprises an electronic implant including a microchip, the implant further comprising sensor, 
Stevenson discloses a surgical device (Fig. 8) including an implant (40, [0061]) configured to be secured to body tissue via a suture (at 58, [0070]). The implant includes at least one electronic implant (12) including a microchip (16, [0075]), the implant having a radiofrequency identification device tag [0061] configured to at least one of transmit and receive a radiofrequency communication [0064]. The implant, anchoring device, suture, and guidance and positioning device are packaged in a procedure specific kit [0011, 0012] in order to allow for easy identification and data transmission between the implant and surgeon [0075].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical system of Bonutti with the electronic modification of Stevenson in order to allow for easy identification and data transmission between the implant and surgeon.

Claims 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2001/0002440 to Bonutti in view of U.S. Patent Pub. No. 2006/0212096 to Stevenson in further view of U.S. Patent Pub. No. 2005/0228413 to Binmoeller et al. 
As to Claims 47 and 48, Bonutti and Stevenson disclose the claimed invention except for wherein the system further comprises a guidance and positioning device configured to at least one of subcutaneously, percutaneously, and minimally invasively position at least one of the implant and the anchoring device, and wherein the positioning device includes sensors configured to measure parameters related to the insertion of at least one of the implant and the anchoring device.  
Binmoeller discloses a system (Fig. 8) including a guidance and positioning device (120) configured to at least one of subcutaneously, percutaneously, and minimally invasively position an anchoring device (110, [0072]), and wherein the positioning device includes sensors [0072] configured to measure parameters related to the insertion of at least one of the implant and the anchoring device [0072] in order to ensure accuracy and safe insertion of the anchoring device to the surgical site [0072]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical system of Bonutti and Stevenson with the guidance device and sensor modification of Binmoeller in order to ensure accuracy and safe insertion of the anchoring device to the surgical site.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775